Dismissed and Memorandum Opinion filed June 26, 2008







Dismissed
and Memorandum Opinion filed June 26, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00088-CV
____________
 
POST-NEWSWEEK STATIONS, HOUSTON, L.P. (KPRC-TV), Appellant
 
V.
 
ERIC BENNINGTON and JACKIE BENNINGTON, Individually
and d/b/a ENB CONTRACTING, Appellees
 

 
On Appeal from the
295th District Court
Harris County,
Texas
Trial Court Cause
No. 2007-03937
 

 
M E M O R A N D U M   O P I N I O N
This is
an accelerated appeal from an interlocutory order signed January 9, 2008.  On 
April 25, 2008, the parties advised the court that a settlement had been
reached.  Accordingly, we abated the appeal pending completion of the
settlement documents.  On June 19, 2008, the parties filed a joint motion to
dismiss the appeal because all issues have been rendered moot as a result of
their settlement agreement.  See Tex.
R. App. P. 42.1.  We reinstate the appeal and grant the motion.




Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed June
26, 2008.
Panel consists of Chief Justice Hedges and Justices
Fowler and Boyce.